       Case 1:21-cr-00028-APM Document 305 Filed 07/12/21 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
                                      Case No. 1:21-cr-00028-APM-10
      -v-
THOMAS EDWARD CARDWELL,
ET AL,
             Defendants.

                           NOTICE OF NO OBJECTION

      The Defendant Kenneth Harrelson, by and through his counsel, hereby notifies

the Court that he has no objections to the Press Coalitions’ Application for Access to

Video Exhibits.


Dated: July 12, 2021                   /s/ John M. Pierce
                                       John M. Pierce
                                       355 S. Grand Avenue, 44th Floor
                                       Los Angeles, CA 90071
                                       Tel: (213) 400-7125
                                       jpierce@piercebainbridge.com

                                       Attorneys for Defendant Kenneth Harrelson
        Case 1:21-cr-00028-APM Document 305 Filed 07/12/21 Page 2 of 2



                           CERTIFICATE OF SERVICE


      I hereby certify that, on July 12, 2021, the foregoing was filed via the Court’s

electronic filing system, which constitutes service upon all counsel of record.

                                        /s/ John M. Pierce
